Citation Nr: 0907524	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1985 to November 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on April 14, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have insomnia and 
chronic fatigue that are causally or etiologically related to 
his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, insomnia 
and chronic fatigue were incurred in active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for chronic fatigue, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.





Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that the 
Veteran is entitled to service connection for insomnia and 
chronic fatigue.  The Veteran's service treatment records 
document him as having sought treatment in January 1994 for a 
chronic sleep disturbance that he had developed since his 
service in the Persian Gulf.  It was also noted in July 1994 
and August 1994 that he had had a chronic sleep disturbance 
as well as fatigue during the previous three and a half to 
four years.  He also reported having a medical history of 
frequent trouble sleeping at the time of his September 1998 
separation examination, and it was recommended that he 
follow-up with a specialist for insomnia.  

In addition, a May 1999 letter from the Department of the 
Army, Headquarters U.S. Army Medical Department Activity, 
indicated that the Veteran had a history of insomnia since 
1994, which started after his service in the Persian Gulf War 
and continued consistently to the present time.  It was also 
noted that the Community Mental Health Services believed that 
the insomnia may have been related to combat stress.  The 
letter further observed that the Veteran had provided a 
medical history of insomnia at his separation examination, 
but that the examination report failed to state whether he 
still had such a disorder.  It was noted that the letter 
served to clarify that he continued to have insomnia.  

An October 2003 letter from a private physician also 
indicated that it was apparent that the Veteran had suffered 
from a chronic sleep disturbance since as early as July 1994 
and that he had required medical care as well as prescription 
medications for the condition.  The physician stated she 
could pre-date the sleep disorder back to 1994 while he was 
on active duty, which was three years after his return from 
the Persian Gulf.  As such, she opined that the sleep 
disorder originated while the Veteran was on active duty.  
The same private physician submitted a similar letter in June 
2004.

Moreover, the September 2008 VA examiner reviewed the 
Veteran's claims file and performed a physical examination 
and sleep study after which she diagnosed him as having mild 
sleep apnea, sleep initiation and maintenance insomnia, and 
chronic fatigue and daytime hypersomnolence secondary to the 
sleep apnea and insomnia.  The examiner stated that the sleep 
apnea was a separate and distinct diagnosis from 
posttraumatic stress disorder (PTSD) and opined that is was 
not at least as likely as not due to PTSD.  She also observed 
that the Veteran's service treatment records did not document 
symptoms of sleep apnea and fatigue in service, and thus, 
indicated that the disorder was not causally linked to the 
symptomatology in service.  

Nevertheless, the September 2008 VA examiner did indicate 
that the Veteran also had sleep initiation and maintenance 
insomnia.  The Veteran had described the symptoms of 
hypervigilance as the main cause of his insomnia.  The 
examiner explained that hypervigilance is a symptom of PTSD 
and opined that it was at least as likely as not that the 
sleep disorder of insomnia was due to his service-connected 
PTSD.  She further stated that the Veteran did not meet the 
criteria for chronic fatigue syndrome and that he instead had 
chronic fatigue that was most likely due to a combination of 
the sleep apnea and the insomnia, which was causing an 
unrefreshing sleep pattern.  The laboratory studies and 
review of a prior work-up did not indicate other reasons for 
fatigue and daytime hypersomnolence.  As such, the September 
2008 VA examiner appears to opine that the Veteran's insomnia 
is due to his service-connected PTSD, which in turn 
contributed to his chronic fatigue.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran currently has 
insomnia and chronic fatigue that are related to his military 
service.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the Veteran's favor.  Based on 
the evidence of record, the Board finds that the Veteran's 
current insomnia and chronic fatigue are related to his 
period of active duty service.  Accordingly, the Board 
concludes that service connection for insomnia and chronic 
fatigue is warranted.
ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for insomnia and chronic fatigue 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


